United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-863
Issued: December 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal from a December 14, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an occupational disease in the performance of duty.
FACTUAL HISTORY
On July 23, 2008 appellant, then a 67-year-old city letter carrier, filed an occupational
disease claim alleging that he developed right shoulder syndrome while performing his duties at
work. He became aware of his condition and realized it was causally related to his work duties
on May 24, 2004. Appellant retired on May 31, 2008.
On August 4, 2008 the Office advised appellant of the type of factual and medical
evidence needed to establish his claim.

In an undated statement appellant indicated that while carrying a mail satchel on his right
shoulder on May 24, 2004, which included 18 to 20 feet of mail, marketing ads and parcel post
accountables, he heard a thump in his right shoulder which burned. He finished his mail route
and experienced difficulties using his right arm and his shoulder became swollen. Appellant
indicated that there were no carriers or supervisors at the employing establishment and he
stopped at a medical center on the way home from work. He indicated that management failed to
provide him with a mail cart or light duty after his injury. Appellant indicated that his work
duties continued to aggravate his condition although he did not miss any work.
A partially legible May 24, 2004 report noted appellant’s treatment in an emergency
room for chronic and acute shoulder and clavicle strain. He was prescribed Motrin. Appellant
submitted a return to work slip from Dr. Richard Kay, a Board-certified internist, dated
October 18, 2006 who treated him for hypertension and muscle cramps and advised that he was
disabled from work from October 17 to 23, 2006. In an April 6, 2007 return to work slip
Dr. Kay treated appellant for right shoulder syndrome and advised that he was disabled from
March 31 to April 10, 2007 and referred him to an orthopedist. In a May 3, 2007 return to work
slip, he repeated the diagnosis and stated that appellant remained disabled. In an August 14,
2007 report, Dr. Kay diagnosed right shoulder syndrome. He noted appellant’s condition
commenced on May 30, 2007 and advised that appellant could not work full time for three to
four months. On October 31, 2007 Dr. Kay noted appellant’s treatment for right shoulder
impingement and advised he would be disabled from work until November 30, 2007. He
recommended the use of a cart at work.
On September 17, 2008 the Office denied appellant’s claim on the grounds that the
medical evidence did not demonstrate that the claimed medical condition was related to the
established work-related events.
On October 6, 2008 appellant requested an oral hearing which was held on
September 23, 2009. He submitted a September 24, 2001 hospital admission where he was
treated for a liver mass and hepatitis C and underwent a liver biopsy. Appellant submitted
laboratory results from August 19, 2002 to February 9, 2004. On February 12, 2003 he was
treated by Dr. Kenneth Ho, a Board-certified internist, for a tongue lesion and who diagnosed
hypertension and chronic hepatitis C. On December 6, 2003 appellant was treated by
Dr. Spencer Wenger, a Board-certified internist, for neck pain in the trapezius on the left
shoulder and who diagnosed hypertension, chronic hepatitis C and strain. On February 9, 2004
he was treated by Dr. Tanya Arvan, a Board-certified internist, for a routine follow up and who
diagnosed hypertension and chronic hepatitis C. On May 24, 2004 appellant was treated in the
emergency room for a prominent right distal clavicle with skin discoloration. He reported
working as a mail carrier for 15 years. Appellant was diagnosed with a chronic and acute right
shoulder condition.
He submitted a radiology request for the right shoulder dated
March 30, 2007 and an employing establishment adjustment certificate dated May 12, 2007. On
October 15, 2009 appellant was treated by Dr. Kay who noted first treating him on March 29,
2007 for right shoulder complaints. He reported lifting a mailbag of 60 to 70 pounds and
injuring his right shoulder.
Dr. Kay noted x-rays of the right shoulder revealed
acromioclavicular (AC) arthritis but no acute bony abnormalities. He treated appellant with
muscle relaxants without success and referred him to a pain management specialist and for
physical therapy.

2

In a decision dated December 14, 2009, the hearing representative affirmed the
January 15, 2004 Office decision as modified. The hearing representative found that appellant
failed to establish that he sustained an injury at the time, place and in the manner alleged or that
he sustained a medical condition in connection with the reported injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant.
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, but the employee’s statements
must be consistent with the surrounding facts and circumstances and their subsequent course of
action. An employee has not met his or her burden of proof of establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury and failure to
obtain medical treatment may, if unexplained, cast sufficient doubt on an employee’s statements
in determining whether a prima facie case has been established. However, an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.2
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
1

Gary J. Watling, 52 ECAB 357 (2001).

2

V.F., 58 ECAB 321 (2007).

3

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.3
ANALYSIS
The Office denied appellant’s claim, in part, on the grounds that he failed to establish that
the events occurred as alleged. In the present case, the evidence supports that on May 24, 2004
appellant was performing his duties as a city mail carrier that included prolonged walking and
carrying a satchel on his shoulders containing a large volume of mail. He also advised that his
continuing duties aggravated his condition. This account of events was not specifically disputed
by the employing establishment. The Board finds that appellant’s account is consistent with the
surrounding facts and circumstances and thus he has established that he performed his letter
carrier duties on May 24, 2004 and thereafter.
It is also not disputed that appellant was diagnosed with right shoulder syndrome, chronic
and acute shoulder clavicle strain, right shoulder impingement and AC arthritis. He has not
submitted sufficient medical evidence, though, to establish that his diagnosed right shoulder
syndrome, chronic and acute shoulder clavicle strain, right shoulder impingement and AC
arthritis were causally related to the specific employment factors or conditions. Appellant did
not submit a rationalized medical report from a physician addressing how specific employment
factors may have caused or aggravated his claimed conditions.
Appellant submitted an October 18, 2006 return to work slip from Dr. Kay, who treated
him for hypertension and muscle cramps and who noted he was disabled from October 17
to 23, 2006. On April 6, 2007 Dr. Kay treated appellant for right shoulder syndrome and advised
appellant was disabled from March 31 to April 10, 2007. Similarly, in a May 3 and October 31,
2007 return to work slips he treated appellant for right shoulder syndrome and impingement and
noted that appellant was disabled from April 30 to May 11, 2007. These notes fail to provide a
history of injury4 or offer an opinion on how appellant’s employment could have caused or
aggravated his condition.5 These reports are of little probative value and do not establish his
occupational illness claim. Other reports from Dr. Kay included an August 14, 2007 diagnosis of
right shoulder syndrome. Appellant reported his condition was work related. Likewise, in an
October 15, 2009 report, Dr. Kay noted appellant’s right shoulder condition began on March 29,
2007 after lifting a 60- to 70-pound mailbag. He is merely repeating the history of injury as
reported by appellant without providing his own opinion as to whether his condition was work
related. To the extent that Dr. Kay is providing his own opinion, he failed to provide a
rationalized opinion explaining why any diagnosed conditions were caused or aggravated by
particular factors of employment. He did not explain the reasons appellant’s duties on and after
May 24, 2004 would cause or aggravate a particular right shoulder condition.
3

Solomon Polen, 51 ECAB 341 (2000).

4

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).
5

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

Appellant also submitted medical evidence, including reports from Drs. Ho, Wenger and
Arvan, that predated the onset of his claimed condition. These reports noted his treatment for
other conditions and did not implicate his employment as a cause for any medical conditions.
These reports are insufficient to establish appellant’s claim. Likewise, a May 24, 2004
emergency room report is not completely legible and does not address whether appellant’s
employment caused any diagnosed condition.6 Other medical reports of record are insufficient to
establish the claim as these reports did not contain a physician’s opinion addressing whether
appellant’s employment activities had caused or aggravated a diagnosed medical condition.
Consequently, the medical evidence is insufficient to establish a causal relationship
between specific factors or conditions of employment and the diagnosed medical conditions.
On appeal, appellant’s asserts that he has submitted sufficient evidence to establish his
claim.7 He contends that he was refused the proper paperwork to present to his physicians to
establish his claim and was improperly placed in absent without leave status. However, the
Office advised appellant of the type of medical evidence needed to establish his claim. The
Board notes that it is the employee’s burden to provide rationalized medical evidence sufficient
to establish causal relation, not the Office’s burden to disprove such relationship.8 As explained,
appellant has not met his burden of proof to establish his claim.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.

6

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician as defined in 5 U.S.C. § 8102(2). Reports lacking proper
identification do not constitute probative medical evidence. C.B., 61 ECAB ___ (Docket No. 09-2027, issued
May 12, 2010).
7

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).
8

See Alice J. Tysinger, 51 ECAB 638 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

